         Case 1:19-cv-04512-AJN Document 136 Filed 05/21/21 Page 1 of 3



                           UNITED STATES DISTRICT COURT
                          SOUTHERN DISTRICT OF NEW YORK



                                                          No. 1:19-cv-04512 (AJN)
 IN RE DYNAGAS LNG PARTNERS LP
 SECURITIES LITIGATION




    PLAINTIFFS’ NOTICE OF MOTION FOR PRELIMINARY APPROVAL OF
SETTLEMENT, APPROVAL OF FORM OF CLASS NOTICE, AND A HEARING DATE
                 FOR FINAL APPROVAL OF SETTLEMENT

       PLEASE TAKE NOTICE that, upon the accompanying Declaration of Andrew J. Entwistle,

dated May 21, 2021, filed herewith (the “Entwistle Declaration”), the exhibits attached thereto, the

contemporaneously-filed Plaintiffs’ memorandum of law, all prior pleadings and proceedings in

the consolidated class actions on behalf of investors in Dynagas LNG Partners LP, Court-

appointed Lead Plaintiffs FNY Partners Fund LP, Mario Epelbaum and Scott Dunlop, together

with plaintiff Irving Braun, will move this Court, before the Honorable Alison J. Nathan, United

States District Judge, in Courtroom 906, Thurgood Marshall United States Courthouse, Foley

Square, New York, New York 10007, on a date and at a time designated by the Court, for an Order,

substantially in the form of the [Proposed] Order Preliminarily Approving Proposed Settlement

and Providing for Notice, attached hereto as Exhibit A (the “Proposed Order”), or any other form

as the Court deems appropriate: (i) granting preliminary approval of the proposed settlement (the

“Settlement”) as memorialized in the Stipulation and Agreement of Settlement (ECF No. 135); (ii)

conditionally certifying a class for purposes of the Settlement only as defined in the Proposed

Order (the “Settlement Class”); (iii) preliminarily appointing Lead Counsel Entwistle & Cappucci

LLP as class counsel for purpose of the Settlement; (iv) approving the parties’ proposed forms and

method of giving notice of the pendency of this Action and the Settlement to the Settlement Class;
         Case 1:19-cv-04512-AJN Document 136 Filed 05/21/21 Page 2 of 3



(v) directing that notice be given to the Settlement Class Members; and (vi) scheduling, for such

time as the Court deems appropriate, a hearing at which the Court will consider (a) the Parties’

request for final approval of the Settlement Class, the Settlement, and the Plan of Allocation, (b)

entry of the [Proposed] Final Approval Judgment and Order of Dismissal, and (c) Lead Counsel’s

application for an award of attorneys’ fees and reimbursement of litigation expenses; and (vii)

granting such other and further relief as the Court deems just and proper.

       The Proposed Order would set the following schedule for settlement-approval-related

events, which is tethered to the date the Court enters the Proposed Order and the date for which

the Court sets a hearing on final approval of the Settlement:

                          Event                                              Proposed Timing
 Deadline for mailing the Notice and Claim Form to          Twenty-eight days after entry of the
 Settlement Class Members (the “Notice Date”)               Court’s Order. Proposed Order ¶ 8(b).
 Deadline for publishing the Summary Notice                 Within seven days after the Notice Date.
                                                            Id. ¶ 8(d)
 Deadline for motions in support of final approval of       Thirty-five days prior to the Settlement
 the Settlement, Plan of Allocation, and application for    Hearing. Id. ¶ 28.
 attorneys’ fees and expenses

 Deadline for receipt of requests for exclusion or          Twenty-one days prior to the
 objections                                                 Settlement Hearing. Id. ¶¶ 14, 17

 Deadline for filing reply papers, responses to             Seven days prior to the Settlement
 objections and proof of mailing Notice                     Hearing. Id. ¶ 28.

 Deadline for submitting Claim Forms                        120 days after the Notice Date. Id. ¶ 11

 Final Approval Hearing                                     At the Court’s earliest convenience
                                                            following notice to the Settlement Class.
                                                            Id. ¶ 5.




 DATED:      May 21, 2021                            Respectfully Submitted,
Case 1:19-cv-04512-AJN Document 136 Filed 05/21/21 Page 3 of 3



                                 /s/ Andrew J. Entwistle
                                 Andrew J. Entwistle
                                 ENTWISTLE & CAPPUCCI LLP
                                 Frost Bank Tower
                                 401 Congress Avenue, Suite 1170
                                 Austin, Texas 78701
                                 Telephone: (512) 710-5960
                                 Facsimile: (212) 894-7272
                                 aentwistle@entwistle-law.com

                                 -and-

                                 Robert N. Cappucci
                                 Brendan J. Brodeur
                                 230 Park Avenue, 3rd Floor
                                 New York, NY 10169
                                 Telephone: (212) 894-7200
                                 Facsimile: (212) 894-7272
                                 rcappucci@entwistle-law.com
                                 bbrodeur@entwistle-law.com

                                 Counsel for Plaintiffs FNY Partners Fund
                                 LP, Mario Epelbaum, Scott Dunlop and
                                 Irving Braun and Lead Counsel for the
                                 Class

                                 Curtis V. Trinko
                                 LAW OFFICES OF CURTIS V. TRINKO
                                 39 Sintsink Drive West
                                 First Floor
                                 Port Washington, New York 11050
                                 Telephone: (212) 490-9550
                                 Facsimile: (212) 986-0158
                                 ctrinko@trinko.com

                                 Additional Counsel for Plaintiff Irving
                                 Braun
